           Case 1:20-mc-00275-JPO Document 14 Filed 10/06/20 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------- X
IN RE APPLICATION OF KARAM SALAH :
AL DIN AWNI AL SADEQ FOR AN ORDER :                    Civil Action No. 1:20-mc-275-JPO
UNDER 28 U.S.C. § 1782 TO CONDUCT       :
DISCOVERY FOR USE IN FOREIGN            :
PROCEEDINGS                             :              Hon. J. Paul Oetken
                                        :
--------------------------------------- X


                  DECLARATION OF EDWARD JOHN WHITNEY ALLEN

         EDWARD JOHN WHITNEY ALLEN declares as follows

         1.      I am a solicitor in London, England, and partner at the firm Enyo Law LLP. I

represent Dechert LLP (“Dechert UK”), an English limited liability partnership with its office in

London, England, two of its current partners (Neil Gerrard and Caroline Black), and one of its

former partners (David Hughes), in the case of Karam Salah Al Din Awni Al Sadeq v. Dechert

LLP, Neil Gerrard, David Hughes, and Caroline Black, Claim No. QB-2020-000322 (“UK

Litigation”), which was issued in the High Court of Justice of England and Wales, Queen’s

Bench Division, on January 28, 2020.1


A.       Dechert Is An International Law Firm Made Of Many Distinct Legal Entities

         2.      Dechert UK is part of the international law firm commonly known as “Dechert”,

which is a combination of separate limited liability partnerships and other entities registered in

different jurisdictions, and which operates as a single firm. The US partnership, Dechert, LLP

(“Dechert US”), is a limited liability partnership, registered in Pennsylvania. All partners of



1
    Ms. Black was not a Defendant to the UK Litigation when the claim was originally issued, but
    was added later.
         Case 1:20-mc-00275-JPO Document 14 Filed 10/06/20 Page 2 of 10




Dechert, wherever they are located, are partners of Dechert US. They may also be partners of

the Dechert-related partnerships in the countries in which they practice.

       3.      Thus, Mr. Gerrard and Ms. Black are, and Mr. Hughes was, partners of both

Dechert UK and Dechert US.

       4.      Although Dechert UK is the only Dechert entity to be named as a Defendant in

the UK Litigation, I have been instructed by the general counsel of Dechert US and the general

counsel of Dechert UK that Dechert intends to participate in those proceedings as if it were a

single entity, and that it will not be seeking to draw distinctions between or among Dechert

entities in the UK Litigation. Put differently: the full international firm, which includes both

Dechert UK and Dechert US, is participating in the UK Litigation.

B.     Status Of The UK Litigation

       5.      By way of very high level summary, the UK Litigation arises out of Dechert’s

representation of the Investment and Development Office of Ras Al Khaimah (“RAK”, one of

the United Arab Emirates) and later RAK Development LLC, to assist with an investigation

(“the Investigation”) into transactions carried out by subsidiary companies of the Ras Al

Khaimah Investment Authority (“RAKIA”) which employed Mr. Al Sadeq, the plaintiff in the

UK Litigation. Mr. Al Sadeq is currently in prison in RAK, having been convicted of fraud

committed during his time at RAKIA. In the UK Litigation, he alleges that the Defendants to the

UK Litigation violated his rights by using or directing or being complicit in threats and/or

mistreatment and/or torture and/or other unlawful methods to force him to give false evidence.

       6.      Mr. Al Sadeq issued his claim on January 28, 2020. The Defendants filed their

defense on July 31, 2020 and denied all of the claims made. Mr. Al Sadeq’s reply is due on

October 16, 2020. Under English law, these pleadings establish the issues in dispute in the UK
         Case 1:20-mc-00275-JPO Document 14 Filed 10/06/20 Page 3 of 10




Litigation, and will be used to determine the scope of discovery (or disclosure as it is known in

the UK).

       7.      After Mr. Al Sadeq files his reply, the next step in the UK Litigation will be for

the parties to attend a case management conference in court where they will discuss with the

court the scope of discovery as well as the timetable for the UK Litigation going forward and the

court will make orders in relation to such matters. This conference has been scheduled for

December 7, 2020. Discovery does not take place in the UK Litigation until after this conference

occurs, although there will be discussions between the parties before the conference to discuss

the scope of discovery.

C.     Scope Of Discovery Under English Law

       8.      Under English law, the Civil Procedure Rules (“CPR”) govern the scope of

discovery. Under CPR 31.6, a party must affirmatively disclose documents upon which it relies,

documents that adversely affect any party’s case, and documents that support any party’s case.

       9.      Under CPR 31.8, a party is required to make this disclosure from documents

within its “control.” “Control” is defined to include documents that are or were in its “physical

control,” documents for which it “has or has had a right to possession,” and documents which it

“has or has had a right to inspect or take copies of.”

       10.     Under CPR 31.8, all documents in the possession of any Dechert entity, including

Dechert US, fall within the “control” of Dechert UK. The physical location of such documents is

irrelevant under English law. Dechert UK has the ability to access, possess, inspect, and copy all

documents held by other Dechert entities. Thus, any and all documents held by any Dechert

entity, anywhere in the world, including documents held by Dechert US in the United States, are

subject to the Defendants’ discovery obligations in the UK Litigation to the same extent as if

those documents were held by Dechert UK in London.
         Case 1:20-mc-00275-JPO Document 14 Filed 10/06/20 Page 4 of 10




       11.       However, if there was otherwise any doubt about whether documents held by

Dechert US were in the control of Dechert UK, the party named as one of the Defendants in the

UK Litigation, I have, as indicated above, been instructed by Dechert US and Dechert UK to

treat the entities as one and not to resist any discovery required of Dechert UK by the English

court on the basis that the relevant documents are within the control of Dechert US and not

Dechert UK.

D.     Scope Of English Litigation Privilege

       11.       Under English law, privilege is a lex fori issue, which means that the English

court presiding over the case will follow English laws on privilege to determine whether material

must be disclosed, regardless of where the material is located or how it was created.

       12.       Under English law, a document subject to disclosure may be withheld from

production on the basis that it is privileged.

       13.       In the circumstances of this case, the relevant privilege under English law is

described as “legal professional privilege,” which is comprised of two separate privileges:

“litigation privilege” and “legal advice privilege”.

       14.       Litigation privilege involves a communication between a lawyer (acting in a

professional capacity) and the client, or between either of them and a third party, which is made

for the sole or dominant purpose of reasonably contemplated or existing litigation (whether for

seeking or giving advice in relation to it, or for obtaining evidence to be used in it, or for

obtaining information leading to obtaining such evidence). Such communication must be

confidential.2


2
  See the summary of the requirements for a claim to litigation privilege as summarised by
Hamblen J in Starbev GP Ltd v Interbrew Central European Holding BV [2013] EWHC 4038
(paragraph 11).
         Case 1:20-mc-00275-JPO Document 14 Filed 10/06/20 Page 5 of 10




       15.     Legal advice privilege applies to confidential communications which pass

between a client and the client's lawyer, and which have come into existence for the dominant

purpose of giving or receiving legal advice about what should prudently and sensibly be done in

the relevant legal context.3

       16.     English courts have emphasized repeatedly that privilege analysis is a document-

by-document endeavor.4

       17.     In the UK Litigation, the question of privilege is of particular importance since

the wrongdoing alleged by Mr. Al Sadeq arose during the course of a Dechert client engagement.

The Defendants will be contending that the vast majority of disclosable documents will engage

legal professional privilege (principally litigation privilege) and so have to be withheld from

discovery. Such privilege will principally vest with Dechert’s clients and so could not be waived

absent their express consent (which has not been provided to date in respect of any category of

document) or where the confidentiality of the document has already been lost. In limited

instances, privilege may also vest with Dechert (for example, if it was conducting an internal

investigation for the dominant purpose of litigation).

       18.     It will be open to Mr. Al Sadeq to challenge this position during the course of the

UK Litigation and he has reserved his position regarding the Defendants’ assertions of privilege.

Any objection he might raise will be addressed by the English court applying English law.



3
 See the summary of the requirements for a claim to legal advice privilege as summarised by
Lord Justice Hickenbottom in The Civil Aviation Authority v The Queen on the Application of
Jet2.com Limited [2020] EWCA Civ 35 (paragraphs 35-42).
4
  See paragraph 100(i) of the CAA v Jet2 judgment cited at footnote 3 above. See also paragraph
82 of Lord Justice Brooke’s judgment in United States of America v Philip Morris Inc & Others
[2004] EWCA Civ 330, which refers to the judgment of Lord Phillips in Three Rivers District
Council & Ors v The Governor & Company of the Bank of England [2004] EWCA Civ 218.
        Case 1:20-mc-00275-JPO Document 14 Filed 10/06/20 Page 6 of 10




E.     Mr. Al Sadeq’s Subpoena

       19.     I am aware that Mr. Al Sadeq has served a Subpoena on Dechert US that seeks

documents that he believes will assist him in the UK Litigation.

       20.     Mr. Al Sadeq’s legal counsel did not inform my firm that Mr. Al Sadeq intended

to invoke the jurisdiction of courts in the United States to serve this Subpoena. If anyone

representing Mr. Al Sadeq had contacted me in advance to discuss this Subpoena, I would have

informed them that Dechert is already participating in the UK Litigation in its entirety, meaning

any and all documents that might be disclosable under English law would be made available in

the UK Litigation regardless of whether they were held by Dechert UK, Dechert US, or any other

Dechert entity. To the extent that the Subpoena is based on Mr. Al Sadeq’s confusion about

Dechert’s corporate structure, I would have been happy to address that confusion and would

have explained why an international Subpoena was entirely unnecessary to obtain discovery that

is already obtainable through the UK Litigation.

       21.     As I mention above, discovery in the UK Litigation is limited by reference to the

pleaded issues in dispute. Accordingly, to the extent that any of the materials requested in the

Subpoena meet the test set out in CPR 31.6 relating to the material issues in dispute in the UK

Litigation, as set out in the parties’ pleaded cases, Mr. Al Sadeq would be entitled to disclosure

of those materials in the UK Litigation. Any other documents responsive to the Subpoena,

meaning those that do not meet the test set out in CPR 31.6, would by definition be irrelevant to

the UK Litigation under English law and so not disclosable.

       22.     Additionally, to the extent that the Subpoena seeks documents that are disclosable

under English law, which will be assessed as against the parties’ pleaded cases, I can say that his

broad requests will inevitably engage complex questions of English privilege law. As I have

mentioned above, the English court will expect this to be assessed on a document-by-document
         Case 1:20-mc-00275-JPO Document 14 Filed 10/06/20 Page 7 of 10




basis. However, it is already evident from the nature of Mr. Al Sadeq’s requests that all of them

will, at minimum, engage questions of legal professional privilege.

        23.     Mr. Al Sadeq’s first request seeks all communications between Mr. Gerrard and

Dechert’s global policy committee that “refer or relate to” the legal work that Mr. Gerrard, Mr.

Hughes, Ms. Black and/or Dechert were performing for their clients regarding to the

Investigation. It is my opinion that the vast majority of documents that might fall within this

category are likely to be covered by litigation privilege under English law since litigation was

contemplated and the communications are likely to have related to the giving of legal advice to

Dechert’s client.

        24.     Mr. Al Sadeq’s second request seeks all documents that “refer, relate to, evidence,

or memorialize” any meetings or communications with Mr. Gerrard that “refer or relate to” the

legal work that Mr. Gerrard, Mr. Hughes, Ms. Black and/or Dechert were performing for their

clients regarding the Investigation. To the extent that these documents memorialize privileged

conversations, these documents will be privileged. It is my opinion that the vast majority of

documents that might fall within this category are likely to be covered by litigation privilege

under English law since litigation was contemplated and the communications are likely to have

either related to the seeking or giving of advice, or obtaining information or evidence in relation

to such litigation.

        25.     Mr. Al Sadeq’s third request seeks documents “provided by” Mr. Gerrard, Mr.

Hughes, Ms. Black and/or Dechert that “refer or relate to” the legal work that Mr. Gerrard, Mr.

Hughes, Ms. Black and/or Dechert were performing for their clients regarding the Investigation.

For the same reasons stated above, it is my opinion that the vast majority of the documents that

might fall within this category are likely to be covered by litigation privilege under English law.
           Case 1:20-mc-00275-JPO Document 14 Filed 10/06/20 Page 8 of 10




         26.     Mr. Al Sadeq’s fourth request seeks all “documents concerning communications”

between Mr. Gerrard, Mr. Hughes, Ms. Black and/or Dechert and Dechert’s global policy

committee that “refer or relate to any interrogation and/or investigation of Mr. Al Sadeq by any

of Mr. Gerrard, Mr. Hughes, Ms. Black, and/or Dechert concerning RAKIA.” Any investigation

of Mr. Al Sadeq by a Dechert attorney “concerning RAKIA” would have been part of the legal

work Dechert was performing for its clients. Any internal communication at Dechert about such

work would highly likely be subject to litigation privilege. Although it is not clear that there are,

in fact, any documents that are likely to be responsive to this request, it is my opinion that the

vast majority of documents that might fall within this category are likely to be covered by the

litigation privilege under English law.

         27.     Mr. Al Sadeq’s fifth request seeks any documents relating to any internal

investigation that Dechert may have performed regarding the legal work that Mr. Gerrard, Mr.

Hughes, Ms. Black and/or Dechert were performing for their client, RAKIA, regarding the

Investigation.5 Even if such an internal investigation occurred, the vast majority of such

documents would be subject to litigation privilege under English law since litigation would have

been in contemplation (for example, a regulatory complaint to the Solicitor’s Regulation

Authority).

         28.     Mr. Al Sadeq’s sixth request seeks documents transmitted to “any external

authority” that “refer, relate to, evidence, or memorialize” the legal work that Mr. Gerrard, Mr.

Hughes, Ms. Black and/or Dechert were performing for their client, RAKIA, regarding the

Investigation. To the extent that any documents fall within this request, it raises privilege

questions under English law because a disclosure of privileged documents to an external


5
    As noted above, Dechert did not act directly for RAKIA in connection with the Investigation.
         Case 1:20-mc-00275-JPO Document 14 Filed 10/06/20 Page 9 of 10




authority does not necessarily waive an otherwise applicable assertion of privilege.6 Although it

is not clear that there are, in fact, any documents that are likely to be responsive to this request, a

detailed privilege analysis under English law will be required to determine which privileges

apply, if any.

       29.       Mr. Al Sadeq’s subpoena also seeks testimony regarding Mr. Gerrard’s

confidential communications with the Dechert’s Policy Committee concerning the work Mr.

Gerrard was performing for his client, RAKIA, regarding the Investigation, as well as testimony

about any potential investigation by the Policy Committee about Mr. Gerrard’s conduct. Such

testimony would engage the same issues of privilege as set out above, and so any deponent

would be unable to answer questions where the answers would be privileged.

       30.       Finally, I have been asked to consider what the reaction of the English court

might be if Mr. Al Sadeq obtains documents or information pursuant to the terms of the

Subpoena which would be deemed privileged under English law (for example, because the

English doctrine of litigation privilege provides materially stronger protection over

communications with third parties than might otherwise be available under the US equivalent).

The starting-point is that the English court does not generally regard applications for discovery

under U.S.C. s.1782 as a matter which is oppressive or interferes with the jurisdiction of the

English court.7 However, the English court retains the discretion to grant injunctive relief where

such applications are abusive and oppressive and, on occasion, has exercised this discretion.8 I


6
 See Lord Hoffman’s comments at paragraph 32 of Special Commissioner and Another, Ex
Parte Morgan Grenfell & Co Ltd [2002] UKHL 21.
7
 See South Carolina Insurance Co v Assurantie Maatschappij “De Zeven Provincien” NV
[1987] AC 24.
8
 See Bankers Trust International Plc v PT Dharmala Sakti Sejahtera [1996] CLC 252, Omega
Group Holdings Lrd v Kozeny [2002] CLC 132. The Australian court also adopted the same.
        Case 1:20-mc-00275-JPO Document 14 Filed 10/06/20 Page 10 of 10




think there is a strong likelihood that the English court would grant a prohibitory injunction to

prevent Mr. Al Sadeq from using documents and information which are privileged under English

law since he would be using a foreign court to obtain material to which, in the ordinary course,

he would not be entitled to review. This would interference with, or undermine, the control of the

English court of its own process.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.


Executed on 5 October, 2020




______________________
Edward John Whitney Allen




approach in Allstate Life Insurance Cov ANZ Banking Corp Ltd (1996] 64 FCR 61 (Aust Fed
Ct).
